Citation Nr: 1145439	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for actinic keratosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans Appeals (Board) from a rating decision by the North Little Rock, Arkansas Regional Office of the Department of Veterans Affairs (VA).  In December 2008, a hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  In June 2009, the appeal was remanded for further development.  In August 2011 the Board requested a Veteran's Health Administration (VHA) opinion.  The opinion was received in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011 letter, the Board provided the Veteran with a copy of the September 2011 VHA medical opinion and informed him that he had the option of submitting additional evidence or argument with or without a waiver of initial review by the agency of original jurisdiction (i.e. the RO/AMC).  In a November 2011 response, the Veteran submitted additional argument and indicated that he desired to have the case remanded to the agency of original jurisdiction for initial review of this argument.  Accordingly, the Board will remand the claim to the RO/AMC to conduct an additional review of the claims, including initial review of the September 2011 VHA opinion and the November 2011 argument submitted by the Veteran. 

On remand, the RO/AMC should obtain all available VA records of treatment or evaluation for skin disability since October 2009.  The Veteran has indicated that he had continued dermatology treatment every 4-6 months, and that one provider had informed him that his problems could be related to sun exposure in Vietnam.  The RO/AMC should also ask the Veteran to identify this any other sources of recent treatment or evaluation he has received for skin disability, and should secure copies of available records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all available VA records of treatment or evaluation for skin disability since October 2009.  The RO/AMC should also ask the Veteran to identify any other sources of recent treatment or evaluation he has received for skin disability, to include the health care provider that offered an opinion relating skin problems to Vietnam, and should secure copies of available records of the treatment or evaluation from all sources appropriately identified.  Appellant's assistance in identifying and obtaining the records should be requested as needed.  To the extent records are not obtained, the claims folder should contain documentation of the efforts made to obtain the records.

2.  The RO/AMC should then readjudicate the claims, including consideration of the September 2011 VHA opinion, the Veteran's November 2011 argument and any additional pertinent evidence and argument received.   If either claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


